Citation Nr: 1040021	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for residuals of burns to the right side of the face.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009 and April 2010, the Board remanded the 
Veteran's claim for further development.  The requested action 
was taken and the claim is returned to the Board for 
adjudication.  

Before the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for residuals 
of burns to the right side of the Veteran's face.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Service connection for residuals of burns to the right side 
of the face was originally denied in a March 1984 rating 
decision.  The Veteran did not appeal this decision and it became 
final.  

3.  Since March 1984, new and material evidence has not been 
received to reopen the Veteran's previously denied claim of 
service connection for residuals of burns to the right side of 
the face.  


CONCLUSIONS OF LAW

1.  The March 1984 rating decision denying service connection for 
residuals of burns to the right side of the face is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).

2.  Evidence obtained since the March 1984 decision denying 
service connection for residuals of burns to the right side of 
the face is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in March 2006 and April 2010, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claim to reopen, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  

With respect to obtaining new and material evidence, the Board 
finds that the April 2010 letter also met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
Veteran was advised of the exact reason for the previous denial 
and the evidence needed to reopen the claim.  As such, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice given 
prior to the appealed AOJ decision was inadequate.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the appealed 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this appeal 
is based.  Because proper notice was provided in April 2010, and 
a Supplemental Statement of the Case was issued subsequent to 
that notice in August 2010, the Board finds that notice is pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to do 
so.  It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are associated 
with the Veteran's claims file.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

In March 1984, the RO originally denied service connection for 
residuals of burns to the right side of the face.  The Veteran 
did not appeal this decision and it became final.  The Veteran 
was advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it also became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in January 2004, the Veteran 
seeks to reopen his previously denied claims of service 
connection for residuals of burns to the right side of the face.  
Generally, where prior RO decisions have become final, they may 
only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material evidence 
is presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review the 
former dispositions of the claims.  Evidence presented since the 
last final denial will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and 
material evidence means existing evidence that by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the March 1984 rating decision 
included the Veteran's service treatment records (STRs).  STRs 
were devoid of any treatment for burns to the right side of the 
face.  Treatment records do, however, reflect burns to the 
Veteran's abdomen and forearm-both of which are service 
connected.  The Veteran was denied service connection for burn 
residuals of the right side of the face as there was no evidence 
of a chronic disability related to service.  


Evidence received since the July 2002 rating decision includes, 
post-service treatment records, including pictures submitted by 
the Veteran, and the Veteran's statements.  The post-service 
treatment records are devoid of any treatment for or complaints 
related to any burn residuals of the right side of the Veteran's 
face.  The Veteran stated that he has burn scars on his face and 
he has covered them with a beard for years.  He said that the 
claimed burn residuals on the right side of his face occurred the 
same time he had burns on his forearm and abdomen.  The pictures 
submitted show scarring under the Veteran's ears, which was noted 
to be secondary to service-connected residuals of cyst removals.

Upon careful review of the evidence of record, the Board finds 
that new and material evidence has not been submitted to reopen 
the Veteran's previously denied claim of service connection for 
burn residuals of the right side of the face.  There is no 
competent evidence, other than the Veteran's own assertions that 
he has burn residuals on the right side of his face.  Since 
service, there has been no treatment for or complaints of these 
claimed burn residuals.  This newly submitted evidence does not 
speak to an unestablished fact necessary to substantiate the 
claim.  Namely, there is no medical evidence of record indicating 
that the Veteran has current scarring of the right side of the 
face due to burns.  Thus, the Board finds that new and material 
evidence has not been received to reopen the previously denied 
claim of service connection for burn residuals of the right side 
of the face, and the claim remains denied.  


ORDER


New and material evidence not having been received, the claim of 
entitlement to service connection for burn residuals of the right 
side of the face is not reopened.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


